

 
Exhibit 10.6
 
 
REAFFIRMATION OF GUARANTY
 
This Reaffirmation of Guaranty (“Reaffirmation”) is made as of this 11th day of
December 2009 (the “Effective Date”), by and among the undersigned guarantors
(collectively, jointly and severally, “Guarantors,” and each, individually, a
“Guarantor”), in favor of _____________________ (together with its successors
and assigns, “Noteholder”).
 
RECITALS


A.           Workstream Inc. (the “Company”) and the Noteholder entered into
that certain Exchange Agreement, dated as of August 29, 2008, by and between the
Company and the Noteholder (the “2008 Exchange Agreement”).


B.           In connection with the 2008 Exchange Agreement, the Guarantors
guaranteed the prompt payment and performance of the liabilities and obligations
of the Company to the Noteholder, pursuant to that certain Guaranty, dated as of
August 29, 2008 (as amended and reaffirmed through the date hereof, the
“Guaranty”). Capitalized terms used, but not specifically defined, herein shall
have the meaning provided for such terms in the Guaranty.


C.           The Company and the Noteholder entered into that certain Exchange
Agreement dated as of December 11, 2009 (the “2009 Exchange Agreement”),
pursuant to which, among other things, the Company will issue to the Noteholder
the Notes (as defined in the 2009 Exchange Agreement) in exchange for the
Holder’s 2008 Note (as defined in the 2009 Exchange Agreement).


D.           In connection with the transactions contemplated by the 2009
Exchange Agreement, the each of the Guarantors have agreed reaffirm the
continued effectiveness of the Guaranty.


AGREEMENTS
 
NOW, THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor agrees as follows:
 
 1.  The Recitals are hereby incorporated into and shall become part of this
Reaffirmation.
 
 2.  Such Guarantor has received and reviewed a copy of the 2009 Exchange
Agreement and the other Exchange Documents (as defined in the 2009 Exchange
Agreement) (including, without limitation, the Notes) and hereby consents to the
terms thereof and the execution, delivery and performance thereof and the
incurrence of any additional Guaranteed Obligations as contemplated thereunder.
 

--------------------------------------------------------------------------------


 
 3.  Such Guarantor hereby (i) ratifies and reaffirms the continued
effectiveness of the Guaranty, (ii) acknowledges that (a) it has no defenses,
claims or setoffs to the enforcement by the Noteholder of any of the
liabilities, obligations or agreements of such Guarantor under the Guaranty (and
to the extent any such defenses, claims or setoffs exist such Guarantor hereby
waives and releases the Noteholder from the same) and (b) the Noteholder does
not waive, diminish or limit any term or condition contained in the Guaranty,
(iii) agrees, for clarification purposes, that the term “Notes” in Section 2 of
the Guaranty and the term “Transaction Documents” in the Guaranty each have the
meanings ascribed to such terms in the Security Agreement and (iv) agrees that
the Guaranty and the guaranties, liabilities, obligations, covenants and
agreements thereunder of such Guarantor thereunder shall not be affected,
modified, diminished, discharged, qualified, limited or impaired or adversely
affected, in any manner or to any extent by the 2009 Exchange Agreement, any of
the other Exchange Documents (as defined in the 2009 Exchange Agreement) or any
of the transactions contemplated thereby or any action taken by the Noteholder
or any other matter, fact or circumstance. Such Guarantor further represents and
warrants to the Noteholder that all of the representations and warranties set
forth in the Guaranty are true and correct as if made by such Guarantor on the
date hereof.
 
 4.  This Reaffirmation shall inure to the benefit of the Debt Investor and its
successors and assigns and be binding upon the Guarantors and their respective
successors and assigns.
 
 5.  This Reaffirmation may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
be one and the same instrument.
 
[signature pages follow]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Reaffirmation as of
the day and year first above written.
 



 
6FIGUREJOBS.COM, INC., a Delaware corporation
 
By: /s/ Michael Mullarkey                              
Name: Michael Mullarkey                        
Title: CEO                                              
 
 
WORKSTREAM USA INC., a Delaware corporation
 
By: /s/ Michael Mullarkey                              
Name: Michael Mullarkey                        
Title: CEO                                              
 
 
PAULA ALLEN HOLDINGS, INC., a Florida corporation
 
By: /s/ Michael Mullarkey                              
Name: Michael Mullarkey                        
Title: CEO                                              
 
 
THE OMNI PARTNERS, INC., a Florida corporation
 
By: /s/ Michael Mullarkey                             
Name: Michael Mullarkey                       
Title: CEO                                             
 
 
WORKSTREAM MERGER SUB INC., a Delaware corporation
 
By: /s/ Michael Mullarkey                             
Name: Michael Mullarkey                       
Title: CEO                                             
 


